J-S33040-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,              :   IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
             Appellee                      :
                                           :
        v.                                 :
                                           :
W.A.H., III,                               :
                                           :
               Appellant                   :   No. 1516 MDA 2016

               Appeal from the Judgment of Sentence July 14, 2016
                 in the Court of Common Pleas of Franklin County
                         Civil Division at No(s): 2015-190

BEFORE:        BENDER, P.J.E., OTT, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                   FILED AUGUST 01, 2017

        W.A.H., III (Appellant) appeals from the judgment of sentence entered

July 14, 2016, following his conviction for indirect criminal contempt of a

temporary Protection from Abuse (PFA) order.1 We affirm.

        The trial court aptly set forth the relevant factual and procedural

history of this matter as follows.

              On January 14, 2015, [Appellant’s] wife, [T.A.H.] filed a
        [PFA petition] seeking protection from [Appellant]. On January
        15, 2015, the Honorable Carol L. Van Horn entered a temporary
        PFA order which prohibited [Appellant] from, inter alia, abusing,
        harassing or contacting [T.A.H.], and from contacting [Appellant]
        and [T.A.H.’s] children, [including the parties’ daughter, G.H.,]
        pending the outcome of a final hearing on the matter. On
        February 5, 2015, Sergeant Matthew T. Cody of the
        Chambersburg Police Department filed a criminal complaint
        against [Appellant], alleging a violation of the temporary PFA


1
    23 Pa.C.S. §§ 6101-6122.


*Retired Senior Judge assigned to the Superior Court.
J-S33040-17


     order. On February 12, 2015, the Honorable Douglas W. Herman
     entered a final [PFA] Order. Following a hearing on March 12,
     2015, the court determined that [Appellant had] violated the
     provisions of the temporary PFA Order entered against him by
     contacting [T.A.H.], and engaging in conduct which was
     harassing to her.

            At [Appellant’s] March 12, 2015 hearing, [T.A.H.’s] aunt,
     [M.B.], testified that [Appellant] sent an envelope with a letter
     enclosed to [M.B.’s] home, addressed to [M.B.] with attention to
     G.H., [Appellant] and [T.A.H.’s] daughter. [M.B.] testified that
     inside the envelope, in [Appellant’s] handwriting, were the words
     “I love you very much, all you girls. I love your mother. Stop the
     hate.” The envelope was admitted into evidence as
     Commonwealth’s Exhibit 1. [M.B.] testified that she initially
     opened the envelope and read the letter and after reading it,
     informed G.H. to not read the letter. [M.B.] also testified that the
     letter enclosed in the envelope was two and one half pages long
     and dated January 28, 2015. The letter was admitted into
     evidence as Commonwealth’s Exhibit 2. After [M.B.] testified,
     the Commonwealth requested that the court read the letter,
     Commonwealth’s Exhibit 2, in its entirety.

            In the letter, addressed [to] G.H., [Appellant] wrote that
     most, if not all, of [T.A.H.] and [Appellant’s] arguments are
     because [T.A.H.] refuses to confront any wrongdoing against
     their family and [T.A.H.] refuses to tell the truth. [Appellant]
     called [T.A.H.] a severe hypocrite and two-faced. [In the letter,
     T.A.H.] is alleged to be a backstabber and [Appellant] further
     alleges that her communication skills are passive. He claimed
     that [T.A.H.] has a “nasty” habit of believing everything she
     hears and refuses to get to the facts. [T.A.H.’s] previous
     relationships were discussed; those before she and [Appellant]
     were married. [Appellant] alleged [T.A.H.] is playing the system
     because of her false/fabricated PFA statements and [indicated
     that] he has a lot of anger issues with [T.A.H.’s] manipulation
     and backstabbing. Hatred for [T.A.H.] was discussed, as
     [Appellant] stated that he hates [T.A.H.’s] actions and that
     [T.A.H.] and [Appellant] need counseling to fix their situation.
     He claimed that [T.A.H.] has walked away from him and from
     what has [“]unlawfully[”] happened to [Appellant]. The letter
     concluded with, “I love all of you - I love your mother very much
     and I wish (pray to God) your mother realizes she’s hurting

                                    -2-
J-S33040-17


     everyone with her passive/aggressive behavior. I pray for my
     wife (your mom) - I pray for ending stress/anger, I pray for
     healing, I pray for faith and love. I pray for myself to remove the
     anger and resentment your mother caused everyone.”

           By order of court dated March 12, 2015, [the court found
     Appellant in indirect criminal contempt of the temporary PFA
     order and Appellant’s] sentencing hearing was scheduled for
     March 26, 2015. On March 26, 2015, counsel for [Appellant]
     requested a continuance to explore the possibility of filing a
     motion to have a mental health evaluation for [Appellant]. A stay
     of prosecution was entered on April 7, 2015 for all of
     [Appellant’s] cases pending in Franklin County, including two
     criminal cases. On April 27, 2015, at the request of counsel for
     [Appellant] and without objection from the Commonwealth, the
     court ordered [Appellant] undergo a mental health evaluation,
     over [Appellant’s] strenuous objection. At a hearing held
     December 8, 2015, pursuant to the Mental Health Procedures
     Act, the Honorable Carol L. Van Horn determined [Appellant]
     was incompetent to stand trial and ordered the stay of
     prosecution to continue until [Appellant’s] incapacity was
     restored through treatment. By order of court dated May 20,
     2016, the stay of prosecution was vacated and directed the case
     to be listed for sentencing. On June 7, 2016, the court ordered
     sentencing to be held on June 27, 2016. Sentencing was later
     deferred to July 14, 2016, because counsel for [Appellant] was
     never notified of [Appellant’s] original sentencing date.

           On July 14, 2016, [Appellant] was sentenced for             the
     indirect criminal contempt conviction and ordered to pay a       fine
     of $300.00, pursuant to 23 P[a].C.S.[] § 6114(b)(1)(i)(A),       and
     to serve 180 days in the Franklin County Jail, with credit for   180
     days of time served from February 5, 2015.

           [Appellant], through [counsel], filed a notice of appeal on
     August 8, 2016. Thereafter, [Appellant’s] actions caused a
     breakdown in the attorney-client relationship. New counsel was
     appointed and granted an extension of time within which to file a
     concise statement of matters complained of on appeal pursuant
     to Pa.R.A.P. 1925(b). [Appellant’s] concise statement was
     ultimately filed on November 11, 2016.




                                    -3-
J-S33040-17


Trial Court Opinion, 12/13/2016, at 2-5 (citations to notes of testimony,

footnotes, and unnecessary capitalization omitted).

      Appellant argues that the evidence was insufficient to find him in

contempt of the temporary PFA order. Appellant’s Brief at 6. “When

reviewing a contempt conviction ... we are confined to a determination of

whether the facts support the trial court decision. We will reverse a trial

court’s determination only when there has been a plain abuse of discretion.”

Commonwealth v. Kolansky, 800 A.2d 937, 939 (Pa. Super. 2002)

(citations omitted). Further,

            Our standard of review in assessing whether
            sufficient evidence was presented to sustain
            Appellant’s conviction is well-settled. The standard
            we apply in reviewing the sufficiency of the evidence
            is whether viewing all the evidence admitted at trial
            in the light most favorable to the verdict winner,
            there is sufficient evidence to enable the fact-finder
            to find every element of the crime beyond a
            reasonable doubt. In applying [this] test, we may
            not weigh the evidence and substitute our judgment
            for the fact-finder. In addition, we note that the facts
            and      circumstances       established     by      the
            Commonwealth need not preclude every possibility
            of innocence. Any doubts regarding a defendant’s
            guilt may be resolved by the fact-finder unless the
            evidence is so weak and inconclusive that as a
            matter of law no probability of fact may be drawn
            from      the     combined       circumstances.     The
            Commonwealth may sustain its burden of proving
            every element of the crime beyond a reasonable
            doubt by means of wholly circumstantial evidence.
            Moreover, in applying the above test, the entire
            record must be evaluated and all evidence actually
            received must be considered. Finally, the trier of fact
            while passing upon the credibility of witnesses and

                                     -4-
J-S33040-17


           the weight of the evidence produced, is free to
           believe all, part or none of the evidence.

     Commonwealth v. Brumbaugh, 932 A.2d 108, 109–10 (Pa.
     Super. 2007) (citations omitted). To establish indirect criminal
     contempt, the Commonwealth must prove: 1) the order was
     sufficiently definite, clear, and specific to the contemnor as to
     leave no doubt of the conduct prohibited; 2) the contemnor had
     notice of the order; 3) the act constituting the violation must
     have been volitional; and 4) the contemnor must have acted
     with wrongful intent. Id. 932 A.2d at 110 (citation omitted).

Commonwealth v. Walsh, 36 A.3d 613, 618–19 (2012).

     In his brief, Appellant concedes the first three prongs of the

aforementioned test.    Appellant’s Brief at 14.     Appellant focuses his

argument on the fourth prong, arguing that the Commonwealth “failed to

produce sufficient evidence to allow the trial court to conclude beyond a

reasonable doubt that Appellant intended to communicate with [T.A.H.]

through his letter to G.H.” Id. The lower court addressed Appellant’s

argument as follows.

            Last, there is sufficient evidence to show that [Appellant]
     acted with wrongful intent by writing and sending a letter which
     contained references to and about [T.A.H.]. The temporary PFA
     order [entered] against [Appellant] specifically directed him not
     to have any contact of any type with [T.A.H.] and to refrain from
     harassing her. [Appellant] was directed to refrain from
     communicating to or about [T.A.H.] through [] third persons,
     including their children. [Appellant] mailed the envelope and
     letter to [M.B.’s] home address just fifteen (15) days after the
     temporary PFA order was issued. [Appellant] clearly acted with
     wrongful intent when he sent messages to a third party about
     [T.A.H.] in violation the temporary PFA order.




                                   -5-
J-S33040-17


Trial   Court   Opinion,   12/13/2016,   at   8-9   (unnecessary   capitalization

omitted).

        We agree.   Moreover, the temporary PFA order prohibited Appellant

from, inter alia, having contact with T.A.H. or any of the couple’s

children, including G.H., pending the outcome of the final PFA hearing.

Temporary PFA Order, 1/15/2015, ¶¶ 4, 14(b) and (c). Appellant concedes

that he was aware of the strict no-contact provisions of the temporary PFA

order; nonetheless, barely two weeks after the order took effect, he wrote a

letter detailing his anger at T.A.H. and her perceived shortcomings which he

then sent to M.B.’s residence, to the attention of the parties’ daughter, G.H.

There was a substantial certainty that the letter would be read by either

G.H. or T.A.H.; thus, wrongful intent can be imputed. Accordingly, because

we find no error in the court’s determination that the Commonwealth met its

burden of establishing that Appellant violated the temporary PFA order, we

affirm the court’s order holding him in indirect criminal contempt of the

same.

        Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/1/2017


                                     -6-